

117 SRES 135 IS: Recognizing the heritage, culture, and contributions of Latinas in the United States. 
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 135IN THE SENATE OF THE UNITED STATESMarch 24, 2021Ms. Cortez Masto (for herself, Mr. Menendez, Mr. Bennet, Mr. Whitehouse, Ms. Smith, Mr. Booker, Ms. Cantwell, Mrs. Feinstein, Ms. Rosen, Mr. Sanders, Mr. Reed, Mr. Van Hollen, Ms. Sinema, Mr. Kaine, Ms. Warren, Mr. Coons, Ms. Hassan, Mrs. Murray, Ms. Duckworth, Ms. Klobuchar, Mr. Merkley, Mr. Durbin, Mr. Blumenthal, Mr. Markey, Ms. Hirono, Mr. Brown, Mr. Cardin, Ms. Baldwin, Mrs. Shaheen, Mr. Padilla, Mr. Casey, Mr. Heinrich, Mr. Kelly, Ms. Stabenow, Mr. Wyden, and Mr. Luján) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the heritage, culture, and contributions of Latinas in the United States. Whereas the United States celebrates National Women’s History Month every March to recognize and honor the achievements of women throughout the history of the United States;Whereas there are nearly 29,000,000 Latinas living in the United States;Whereas 1 in 6 women in the United States is a Latina;Whereas Latinas have helped shape the history of the United States since its inception;Whereas Latinas contribute to the society of the United States through working in many industries, including business, education, science and technology, medicine, engineering, mathematics, literature and the arts, the military, agriculture, hospitality, and public service;Whereas Latinas serve as essential workers during the COVID–19 pandemic, filling vital positions that keep the economy going and the people of the United States safe; Whereas Latinas come from diverse cultures across North America, Central America, South America, and the Caribbean, and Afro-Latinas face disparities in recognition;Whereas Latinas are dedicated public servants, holding posts at the highest levels of the Federal Government, including the Supreme Court of the United States, Cabinet-level positions, the United States Senate, and the United States House of Representatives;Whereas Latinas make up an estimated 19 percent of women serving in the Armed Forces, and the first Latina to become a general in the Marine Corps reached that rank in 2006;Whereas Latinas are breaking the glass ceiling in science, technology, engineering, and mathematics, with the first Latina to travel into space doing so during a 9-day Space Shuttle Discovery mission in 1993;Whereas Latinas own more than 2,000,000 businesses, and 18 percent of all women-owned companies in the United States are owned by a Latina;Whereas Latina activists have led the fight for civil rights, including labor rights, LGBTQ rights, women’s rights, and racial equality;Whereas Latinas create award-winning art and are recipients of Emmy, Grammy, Oscar, and Tony awards;Whereas Latina singers and songwriters, like Selena, also known as the Queen of Tejano music, and Celia Cruz, also known as the Queen of Salsa, have made lasting and significant contributions to music throughout the world;Whereas Latinas serve in the medical profession, and the first female and first Hispanic Surgeon General of the United States was appointed in 1990;Whereas Latinas serve as journalists, reporting vital news and information to the public; Whereas Latinas are world-class athletes, representing the United States in the Olympics and other international competitions; Whereas Latinas are paid just 55 cents for every dollar paid to White, non-Hispanic men;Whereas, in the face of societal obstacles, including unequal pay, disparities in education, health care needs, and civil rights struggles, Latinas continue to break through and thrive;Whereas the United States should continue to invest in the future of Latinas to address the barriers they face; andWhereas, by 2060, Latinas will represent ¼ of the female population of the United States: Now, therefore, be itThat the Senate—(1)celebrates and honors the successes of Latinas and the contributions they have made and continue to make to the United States; and(2)recognizes the changes that are still to be made to ensure that Latinas can realize their full potential as equal members of society.